     Case 3:17-cr-00623-JLS Document 346 Filed 04/21/20 PageID.3312 Page 1 of 1



 1
 2
 3                            UNITED STATES DISTRICT COURT

 4                         SOUTHERN DISTRICT OF CALIFORNIA

 5
                                                 Case No. 17-CR-0623-JLS
 6     UNITED STATES OF AMERICA,
                                                 ORDER APPOINTING A CLASSIFIED
 7           v.                                  INFORMATION SECURITY OFFICER
                                                 (“CISO”)
 8     DAVID NEWLAND, ET AL.,
 9                  Defendants.
10
11
            WHEREFORE, on Motion by the United States for Appointment of a Classified
12
      Information Security Officer (“CISO”) and pursuant to the Classified Information
13
      Procedures Act, 18 U.S.C. App. III (“CIPA”) and Section 2 of the Security Procedures
14
      established under Pub. L. 96-456, 94 Stat. 2025 by the Chief Justice of the United States
15
      and promulgated pursuant to Section 9 of CIPA, the Court hereby finds good cause to
16
      appoint Winfield S. “Scooter” Slade and his designees as the Classified Information
17
      Security Officers for this case to assist the Court and court personnel in the handling of
18
      any motions pursuant to CIPA, implementing any orders relating to classified matters,
19
      and performing any other duties and responsibilities as the Court requires and as
20
      prescribed for CISOs in the Security Procedures promulgated by the Chief Justice.
21
            IT IS SO ORDERED.
22
      Dated: April 21, 2020
23
24
25
26
27
28


30
